DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grain Size Effects on the Mechanical Behavior of Open-cell Nickel Foams (Goussery) in view of A new application for nickel foam in alkaline fuel cells (Bidault) and Tomantschger et al. (US 2011/0256356) (Tomantschger).
The examiner has provided the non-patent literature documents, Goussery and Bidault, with the Office Action mailed 11/08/2021. The citation of prior art in the rejection refers to the provided documents.
In reference to claims 1 and 2, Goussery teaches a nickel foam (Introduction, p. 1) (corresponding to a metallic foam). The nickel foam is produced by a nickel magnetron sputtering on a polyurethane foam, electrolytic deposition of nickel and burning off the polyurethane foam (Introduction, p. 1) (corresponding to a metallic foam body substrate made of at least one metal or metal alloy A; the metal or metal alloy A is selected from a group consisting of Ni; a first metallic layer containing a metal or metal alloy Al by a chemical or physical vapor deposition method; the metal or metal alloy Al is selected from a group consisting of Ni). Goussery further teaches the mean grain size of the nickel foam is from 5 to 12 µm (Grain Growth Mechanisms, p. 3) (corresponding to the grain size of the metal or metal alloy A is in a range of 1 µm to 100 µm).

Bidault teaches using a nickel foam as an electrode substrate in alkaline fuel cells (AFCs) (Abstract, p. 6799). A very thin strike layer of pure silver is deposited onto a clean nickel foam substrate to ensure good adherence of a thicker layer of silver (Experimental, p. 6800) (corresponding to a layer of metal B present on at least a part of the surface of the metallic foam body substrate; the metal B is silver; a second metallic layer containing a metal or metal alloy A2; A2 and B are silver). Bidault further teaches the silver coating improves the foams performance compared to uncoated Ni foam (Results and discussion, p. 6803).
In light of the motivation of Bidault, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to plate the nickel foam of Goussery with the silver plating of Bidault, in order to improve the performance of the nickel foam, decrease Ohmic and charge transfer resistance, increase double layer capacitance and enhance the catalytic activity of the foam towards oxygen reduction reaction (Bidault, Conclusion, p. 6806).
Goussery in view of Bidault does not explicitly teach A and B differ in the grain size of the metal or metal alloy, as presently claimed. However, Goussery teaches the mean grain size of the nickel foam is from 5 to 12 µm (Grain Growth Mechanisms, p. 3).
Tomantschger teaches coatings or layers deposited on a porous substrate ([0105]). The coatings or layers are of varying properties, wherein coatings or layers of varying properties improve durability by minimizing surfaces and interfaces of dissimilar materials which are prone 
Tomantschger further teaches variable property metallic material electrodeposits containing at least in part a fine-grained microstructure provide superior overall mechanical properties comparted to monolithic fine-grained (average grain size of 2 nm - 5 microns), entirely coarse-grained (average grain size >20 microns) or entire amorphous metallic material deposits, e.g. the surface benefits of fine-grained deposit of high hardness (high wear resistance), high resilience to provide a high degree of elastic deformation; the high ductility and improved corrosion performance benefits of coarse-grained metallic deposits, and/or the high hardness, high wear resistance and lack of intergranular corrosion benefits of amorphous microstructure of no porosity ([0110]).
In light of the motivation of Tomantschger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the grain size (.e., crystal grain size) of the silver plating layers of Goussery in view of Bidault such that they vary from the nickel layer of the nickel foam, in order to provide a fine-grained microstructure (average grain size of 2 nm - 5 microns) having superior overall mechanical properties.
Claim 1 defines the product by how the product was made. Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a first metallic layer containing a metal or metal alloy Al, a second metallic layer containing a metal or metal alloy A2, and a metal of a metal B, wherein the metal or metal alloy Al is selected from a group consisting of Ni, Cr, Co, 
Alternatively, given the metallic foam body of Goussery in view of Bidault in view of Tomantschger is substantially identical to the metallic foam body used in the present invention, it is clear that the metallic foam body of Goussery in view of Bidault in view of Tomantschger would “obtainable” by a process comprising the steps (i) through (iv) as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In reference to claim 3 and 6, Goussery in view of Bidault in view of Tomantschger teaches the limitations of claim 1, as discussed above. Goussery teaches a 0.1 µm thick nickel coating is applied to the polyurethane foam (Introduction, p. 1) (corresponding to the average thickness of the first metallic layer is up to 0.1 µm).
Goussery in view of Bidault in view of Tomantschger does not explicitly disclose an average thickness of the strike layer (i.e., second metallic layer) or an average thickness of the layer of silver (i.e., layer of the metal B) as presently claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the thickness of the silver strike layer and silver layer, including over the presently claimed, in order to provide a suitable final silver thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claim 4, Goussery in view of Bidault in view of Tomantschger teaches the limitations of claim 1, as discussed above. Goussery teaches the nickel foam is produced by a nickel magnetron sputtering on a polyurethane foam, electrolytic deposition of nickel and burning off the polyurethane foam (Introduction, p. 1) (corresponding to the porous organic polymer foam is selected from the group consisting of polyurethane (PU)).
Claim 4 defines the product by how the product was made (1.e., the porous organic polymer is burned off and not present in the final metallic foam body). Thus, claim 4 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a metallic foam body. Goussery in view of Bidault in view of Tomantschger suggests such a product.
In reference to claim 5, Goussery in view of Bidault in view of Tomantschger teaches the
limitations of claim 1, as discussed above.
Goussery teaches the nickel foam has a number of pores per inch (PPI) of 100, corresponding to an average cell size of 500 um (Fig. la) and the open-cell foam consists of hollow struts (Fig. 1b) (Experimental Procedures, p. 1). Fig. 1a, provided below, further discloses the nickel foam has a plurality of struts, a thickness of the struts can be calculated from 

    PNG
    media_image1.png
    800
    1428
    media_image1.png
    Greyscale
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 7, Goussery in view of Bidault in view of Tomantschger teaches the limitations of claim 1, as discussed above. Bidault further teaches the silver is pure silver (Experimental, p. 6800), therefore it is clear the content of silver is 100 atom% (corresponding to the contents of silver in the metallic foam body is at least 99.999 atom% and the contents of the elements Al, Bi, Cu, Fe, Pb, and Zn in the metallic foam body is not more than 0.001 atom%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 9, Goussery in view of Bidault and Tomantschger teaches the limitations
of claim 1, as discussed above. Bidault further teaches the silver coating is a uniform film on the
surface of the nickel foam (Results and discussion, p. 6802) (corresponding to the layer of
the metal B is present on the entire surface of the metallic foam body substrate).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goussery in view of Bidault and Tomantschger as applied to claim 1 above, and further in view of CVD Technique for Inco Nickel Foam Production (Paserin).
The examiner has provided the non-patent literature document, Paserin, with the Office Action mailed 11/08/2021. The citation of prior art in the rejection refers to the provided document.
In reference to claim 8, Goussery in view of Bidault and Tomantschger teaches the limitations
of claim 1, as discussed above. Goussery further teaches the nickel foam has an average cell size
of 500 µm and a strut thickness of 44 µm and 59 µm, as discussed above (Experimental
Procedures, p. 1; Fig. 1a) (corresponding to a pore size of from 10 to 5000 µm, a strut thickness
in a range of from 5 to 100 µm).
Goussery in view of Bidault and Tomantschger does not explicitly teach the density, geometric surface area or porosity of the metallic foam body, as presently claimed.
Paserin teaches nickel foam possesses unique features such as exceptional uniformity, light weight, high porosity, intrinsic strength, corrosion resistance, and good electrical and thermal conductivity (New Application Potential, p. 457). The nickel foam has a wide range of porosities and pore sizes which presents unique opportunities for custom-tailored properties to 3 (i.e., ~ 200 ~ 2600 kg/m3) and porosities of ~98%, ~91% and ~74% (Nickel Density Range, p. 455) (corresponding to an apparent density in the range of from 300 to 1200 kg/m3; a porosity in the range of from 0.50 to 0.95).
In light of the motivation of Paserin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the nickel foam body of Goussery in view of Bidault and Tomantschger to have a density ranging from ~0.2 ~ 2.6 g/cm3 and a porosity of ~91% or ~74%, in order to provide a working metal foam having custom tailored properties to serve a variety of application.
While Goussery in view of Bidault, Tomantschger and Paserin does not explicitly disclose the geometric surface area of the metal foam body as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Paserin teaches an effective surface area of the electrode active materials could thus be increased to enhance the high power capability (New Application Potential, p. 457), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the surface area of the metal foam body of Goussery in view of Bidault, Tomantschger and Paserin, including over the presently claimed, in order to enhance the high power capability of the metal foam body when used as an electrode component.
Response to Arguments
In response to amended claims 1-9 and cancelled claim 16, the previous Claim Objections are withdrawn from record. 

In response to amended claims 1-2 and 7, the previous 35 U.S.C. 112(b) are withdrawn from record. 

Applicants primarily argue:
“In particular, the Office Action does not acknowledge the deposition of the silver layer A2 (step 112) prior to the high temperature step (iii). Depending on whether the first metal or metal alloy Al is silver or comprises one of the other metals listed in claim 1, the metal or metal alloy A created by the high temperature step (iii) is either pure silver (in the case of Al being silver and A2 being silver) or a silver alloy (in the case of A2 being silver and A1 being one of the other metals, e.g. Ni).
In the case of Al being silver and A2 being silver, the resulting metallic foam body substrate will be a silver foam body substrate, on which the silver layer B will be deposited. Hence, the resulting metallic foam body will be a pure silver foam body comprising two layers of silver which differ in grain size. Such a pure silver metallic foam body is not rendered obvious by Goussery in view of Bidault and Tomantschger since the starting material will always be the nickel foam taught both by Goussery and Bidault.

Remarks, p. 7-8
The examiner respectfully traverses as follows:
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the Applicant regarding the structure associated with the order in which the steps (i)-(iii) are carried out, must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Additionally, it is the examiners position absent evidence to the contrary given the metallic foam body of Goussery in view of Bidault in view of Tomantschger is substantially identical to the metallic foam body used in the present invention, it is clear that the metallic foam body of Goussery in view of Bidault in view of Tomantschger would “obtainable” by a process comprising the steps (i) through (iv) as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
Therefore, Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784